IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STATE OF FLORIDA,                    NOT FINAL UNTIL TIME EXPIRES TO
DEPARTMENT OF REVENUE,               FILE MOTION FOR REHEARING AND
ON BEHALF OF DENNIS                  DISPOSITION THEREOF IF FILED
LANG DONSEN,
                                     CASE NO. 1D15-624
      Appellant,

v.

AUTUMN DANIELLE PARE,

      Appellee.


_____________________________/

Opinion filed October 12, 2015.

An appeal from the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

Pamela Jo Bondi, Attorney General, and William H. Branch, Assistant Attorney
General, Tallahassee, for Appellant.

No appearance for Appellee.




PER CURIAM.

      In this action under the Uniform Interstate Family Support Act, the

Department of Revenue, on behalf of Dennis Lang Donsen, appeals a final order
denying a petition for child support against Autumn Danielle Pare. We reverse and

remand for an evidentiary hearing to determine the appropriate amount of child

support.

      Donsen and Pare are the parents of a minor child born on December 10, 1998.

Pare had sole custody of the child and provided support for the child until 2009,

when she agreed to allow the child to move to Oregon to live with Donsen for one

year. Since that time, the child has remained in Oregon in Donsen’s custody. In

2014, the Department of Revenue filed a petition on Donsen’s behalf seeking

support from Pare for the child. The trial court denied the petition because there was

no legal order determining Donsen’s paternity and because he did not have legal

custody of the child. This was error.

      Both parents have an equal duty to support their minor children. Erwin v.

Everard, 561 So. 2d 445, 445 (Fla. 5th DCA 1990); O’Brien v. O’Brien, 424 So. 2d

970, 971 (Fla. 3d DCA 1983). Although there is no formal order determining

paternity in this case, Pare admits that Donsen is the biological father of the child

and the record shows that his paternity has been confirmed by DNA testing. The

Act does not require a formal order of paternity in order to seek support. See §

88.4011(1), Fla. Stat. (2014) (authorizing individuals that reside in another state or

support enforcement agencies that are located in another state to seek a support order

pursuant to the Act).     Rather, a person with physical custody may initiate

                                          2
proceedings seeking child support even if the respondent has legal custody. State,

Dep’t of Health & Rehab. Servs. v. Harnois, 609 So. 2d 149, 149-50 (Fla. 2d DCA

1992). This ability arises from the fact that child support is a right which belongs to

the child. Morris v. Swanson, 940 So. 2d 1256, 1257 (Fla. 1st DCA 2006).

      The fact that the parties may be engaged in a custody dispute is not a reason

to deny a petition for support. § 88.3051(4), Fla. Stat. (2014) (“A responding

tribunal of this state may not condition the payment of a support order issued under

this act upon compliance by a party with provisions for visitation.”). Regardless,

there is no indication that there was a legal custody dispute when the petition for

support was filed in this case. While Pare averred that she attempted to contact law

enforcement about returning the child to Florida, there is no evidence that she

initiated any legal proceedings to seek the child’s return despite being aware of the

child’s location. Because Donsen has physical custody of the child, he was entitled

to seek child support from Pare; thus, the trial court erred in denying the petition for

support. See State, Dep’t of Revenue By and on Behalf of Taylor v. David, 684 So.

2d 308, 309 (Fla. 1st DCA 1996).

      REVERSED and REMANDED for further proceedings consistent with this

opinion.

WETHERELL, ROWE, and RAY, JJ., CONCUR.




                                           3